Citation Nr: 0200183	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an original rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in August and November 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.

Review of a VA Form 119, Report of Contact, dated in June 
2001, shows that the veteran expressed his desire to file a 
claim for individual unemployability benefits.  As this issue 
have not been developed for appellate consideration, it is 
referred to the RO for all action as appropriate.

The veteran provided testimony at a hearing conducted at the 
RO before the undersigned member of the Board in September 
2001.  A transcript of that hearing has been associated with 
the claims folder.  

The issue regarding entitlement to an original rating in 
excess of 50 percent for PTSD will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim seeking entitlement to 
service connection for a back disability has been developed.

2.  A back disability was neither shown or diagnosed during 
service, or shown to be indicative of continuity of 
symptomatology after service; and there is no competent 
medical opinion of record relating a back disorder to the 
veteran's active duty service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he should be granted 
service connection for a back disorder as this condition was 
incurred coincidentally with his military service.  The 
veteran further asserts that the onset of his current back-
related problems began as a direct result of his incurring an 
injury in 1968 while carrying an injured soldier as a medic 
in Vietnam.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the August 1998 
rating decision of record, September 1998 statement of the 
case (SOC), and May 2001 supplemental statement of the case 
(SSOC) informed him of the information and evidence needed to 
substantiate his claim for service connection and complied 
with the VA's notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for a back disorder has been obtained.  The RO has 
obtained the veteran's service medical records and his post-
service treatment records.  Reasonable efforts were taken to 
obtain all relevant evidence identified by the veteran, and 
all evidence so obtained was considered.  The Board is 
unaware of any additional relevant and available evidence.  
In this regard, the Board notes that as part of a March 2001 
development letter, VA notified the veteran of the new duties 
associated with the recently enacted VCAA, and requested him 
to provide a VA Form 21-4142 in order that the RO could seek 
to obtain medical records from each named doctor, hospital, 
or other facility where the veteran may have received 
treatment for his back.  Review of the record shows that the 
veteran failed to respond to the RO's March 2001 development 
request.  The Board observes that "the duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Further, 
medical evidence of record shows that the veteran's back has 
been examined on several different occasions.  He was also 
provided the opportunity to present testimony at a hearing on 
appeal in September 2001.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the rating decisions, SOC, and SSOC have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service (or during a presumptive period after service) is 
diagnosed at any time after service, it is service connected.  
38 C.F.R. § 3.303(b) (2001).  Evidence of continuity of 
symptomatology is only required where chronicity is not shown 
in service or during a presumptive period.  Id.  Any disease 
first diagnosed after service may be service connected if all 
of the evidence, including that pertinent to service, shows 
that it was incurred or aggravated by service, without regard 
to presumptive periods.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Review of the veteran's service medical records, dated from 
1966 to 1968, reveals that at the time of service induction 
in May 1966 the veteran's spine was described as normal.  
Likewise, review of an examination report dated in August 
1968, administered the veteran in conjunction with his 
service separation, shows that clinical evaluation of his 
spine was noted to be normal.  None of the veteran's service 
medical records contain findings reflective of the incurrence 
of an inservice back injury.  At the time of his separation 
examination the veteran did describe experiencing recurrent 
back pain as part of his personal medical history.  The Board 
does note, parenthetically, that review of the veteran's 
service medical records does contain evidence of treatment 
afforded the veteran while stationed at Fort Knox, albeit, 
not for back-related problems.

A VA Medical Certificate dated in February 1981 shows that 
the veteran complained of back pain for 3 years.  No 
diagnosis was made.  A VA outpatient treatment record dated 
in March 1981 shows a diagnosis of low back pain.

A private MRI [magnetic resonance imaging] report dated in 
May 1997 shows that examination of the veteran's lumbar spine 
revealed no significant disc degeneration, and a private bone 
scan examination report dated in August 1997 showed normal 
findings concerning the veteran's lumbar and sacral spine.

As part of a VA fee-basis psychiatric examination report 
dated in October 1998 the examiner noted the veteran provided 
history of chronic low back pain.  It was also mentioned that 
the veteran had suffered a fractured left leg in a 1989 
automobile accident.  Lower back pain was diagnosed.  

Review of several private medical records on file dated in 
1998 and 1999, include diagnoses of chronic back pain.  

A VA progress note dated in September 1999 shows a diagnosis 
of chronic low back pain.  

Also of record is a VA rehabilitation medicine consult 
examination report dated in January 2000.  The medical record 
shows that the veteran was evaluated for low back pain.  The 
veteran told the examiner that he first injured his back when 
he carried a patient, straining his low back, and that since 
that time he experienced intermittent low back pain.  He 
complained of numbness in both his hands and feet.  He also 
complained of testicular pain from the back which had been 
present since the 1970's.  The veteran added that he could 
feel the discs in his low back slide out, and also complained 
of a shooting pain down into his right leg.  Examination 
showed that range of motion was slightly diminished on all 
planes tested, and that the tenderness to palpation was 
elicited over the R-paraspinal muscles in the lumbar region.  
In addition, strength was reported as 5/5, although some 
give-way and ratchety movement were noted during manual 
muscle testing.  Also, sensation to light touch and pin prick 
was noted to be diminished over the entire right leg, calf 
and foot.  Chronic lumbosacral "sp/st" was diagnosed.  

As noted above, the veteran provided testimony before the 
undersigned member of the Board in September 2001.  
Concerning his claim for service connection for a back 
disorder, he indicated that he injured his back in the summer 
of 1968 while carrying an injured soldier in Vietnam.  He 
added that he received muscle relaxers and pain medication 
while in the field.  The veteran also testified that he first 
was treated for back problems in the early 1970's following 
his service separation but that private records reflective of 
this treatment were unavailable.  He added that he received 
VA treatment at the VA hospital located in Huntington, West 
Virginia in 1980.  The veteran acknowledged that there would 
be no record of inservice treatment while in Vietnam, but did 
testify that he was treated for muscle spasms 3 or 4 times 
during training at Fort Knox.  

In this case, there is no evidence of the precise time of 
onset of a low back disorder for which VA compensation 
benefits may be awarded, other than that it is first 
documented in 1981 when the veteran complained of low back 
pain.  This is many years after service.  While the Board 
points out that the veteran has essentially indicated, as 
shown as part of a letter dated in November 1998, that while 
he can understand why treatment records associated with his 
period of service in Vietnam fail to show treatment afforded 
him for his back, he added that he could not understand why 
treatment records associated with treatment he received for 
back spasms on 4 to 6 occasions during training at Fort Knox 
were unavailable.  To this, a response received from the 
National Personnel Records Center (NPRC) in June 1999 
indicates that active duty inpatient clinical records for a 
back condition from February 1967 to October 1967 at Fort 
Knox Ireland Army Hospital were not found.

Absent evidence of the condition noted in service, there 
cannot be evidence of continuity of symptomatology with such 
a condition.  38 C.F.R. § 3.303(b) (2001).  All of the 
evidence, including that pertinent to service, does not show 
that a low back disorder first diagnosed after service was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2001).  Likewise, the evidentiary record is not shown to 
indicate that there are any relevant medical records which 
have not been obtained by VA which would provide a showing of 
a causal connection, or nexus, between the veteran's 
currently diagnosed low back pain and his period of service.  
To this, the Board notes that that the veteran testified in 
the course of his September 2001 hearing that no physician 
had ever offered a written medical opinion to the effect that 
that veteran's current back problems are causally related to 
his service.  

As previously indicated, the veteran has also proffered his 
own medical opinion that his current back problems occurred 
as a direct result of his involvement in the above-mentioned 
inservice injury.  That is a medical opinion beyond his 
competence.  Lay opinions are cognizable as evidence only 
within their competence, which does not extend to matters 
requiring medical expertise such as the cause of medical 
conditions.  Espiritu, supra.  The veteran is not shown to 
have medical expertise, and the Board does not find his 
medical opinion competent regarding the issue currently on 
appeal.  Consequently, the veteran's lay assertions do not 
provide any element of the evidence that permits a finding of 
service connection by application of any of the regulations 
discussed above.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for a back disorder is not 
warranted.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As 
no competent evidence is of record which establishes a 
relationship between the currently diagnosed low back pain to 
the veteran's period of service and the preponderance of the 
evidence is against the claim, the Board finds entitlement to 
service connection for a back disorder must be denied.  See 
Rabideau, supra.  



ORDER

Service connection for a back disability is denied.


REMAND

In reference to the veteran's claim for entitlement to an 
increased rating for his service-connected PTSD, the Board 
notes that the veteran was recently afforded a VA fee-basis 
psychiatric examination in what appears to have been December 
2000. Following its review of the examination report, the 
Board observes that the December 2000 fee-basis psychiatric 
examination is essentially inadequate for rating purposes.  

Review of the report shows that the veteran informed the 
examiner that he had performed various jobs including as a 
self employed singer.  The veteran further provided history 
to the effect that he had been disabled from work since 1996 
on account of his anxiety.  The veteran also informed the 
examiner that due to his service-connected PTSD he had a 
panic attack while performing on stage in 1996, and that ever 
since that time he had been unable to perform due to his 
anxiety and propensity for panic attacks while on stage.  The 
examiner, in diagnosing the veteran as having PTSD, opined 
that, considering the veteran's line of work as a folk singer 
and his propensity for panic attacks while on stage, it 
seemed like the veteran was unable to work in his chosen 
profession.  In addition, the examiner noted that a GAF 
[global assessment of functioning] score of 45 captured the 
veteran's current level of functioning socially and 
occupationally, with 50 being the highest over the past year.  

The Board notes that review of additional medical evidence of 
record appears to conflict with the above-mentioned findings 
relating to the veteran's recent employment history.  In this 
regard, a January 1997 private medical record notes that the 
veteran was supposed to return to work in 3-4 days, and a 
private medical record dated in May 1997 indicates that the 
veteran reported playing 4 concerts over the past weekend.  

As such, the Board is of the opinion that the record is 
unclear as to the veteran's employment and educational 
history or his current status in these areas.  The 
information furnished to the December 2000 examiner in these 
areas was sketchy and there is insufficient evidence of 
record to properly assess the veteran's resulting social and 
occupational impairment.  Since these factors along with his 
symptomatology are important in determining the veteran's 
level of impairment, further development is warranted.  Thus, 
in order to determine the severity of the veteran's PTSD, the 
Board is of the opinion that a social and industrial survey 
should be conducted prior to further appellate review.

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluation to be assigned for the 
veteran's service connected PTSD pursuant to the Court's 
holding in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
furnished recent treatment for his 
service-connected PTSD.  He should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each private 
source he identifies, so that the RO can 
request them.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder), should be requested.  All 
records obtained should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his day-to-day functioning.  A copy of 
the final survey report should be 
inserted into the claims folder.

(a)  The survey should include a 
detailed employment history as well 
as the veteran's current employment 
status, if any.  If the veteran is 
not currently employed, he should be 
asked if he has sought employment 
and if so with whom.

(b)  The surveyor should also 
address the veteran's social 
interactions to include those with 
family, friends, neighbors and 
fellow musicians.  Any participation 
in clubs, churches or other social 
activities should also be listed and 
discussed.

(c)  The surveyor is not limited to 
the foregoing instructions, but may 
seek initial or additional 
development in any survey area that 
would shed more light on the nature 
and severity of the veteran's PTSD.

3.  Following the completion of the 
above-indicated VA social and industrial 
survey, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examining psychiatrist prior to the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  To this, the 
examiner should also be requested to 
provide comment regarding the findings 
recorded by the VA surveyor as part of 
the VA social and industrial survey.  If 
there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with and are part of, or caused by, the 
service-connected PTSD.  The examiner 
should assign a numerical code under the 
GAF.  In addition, the examiner should 
describe what types of employment 
activities or related work-place 
limitations, if any, are impaired due 
solely to the veteran's service-connected 
PTSD, bearing in mind his entire social-
medical history.  The examiner should 
also describe how the symptoms of the 
veteran's service-connected PTSD affect 
his social capacity, including the degree 
of any occupational and social impairment 
demonstrated.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.

4.  The veteran should be informed of the 
consequences of failing to report for 
either the social/industrial survey 
and/or the examination without good cause 
pursuant to 38 C.F.R. § 3.655 (2001).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

6.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

7.  Subsequently, the RO should review 
the entire evidentiary record in order to 
determine whether an increased rating is 
warranted for the veteran's service-
connected PTSD, to include consideration 
of staged ratings as set forth in the 
Fenderson, supra.

8.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decision reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The purpose of the social/industrial survey and examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2001) failure to cooperate by attending the 
requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
 

